J.S43042/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
PAUL ANTHONY MASON,                         :
                                            :
                          Appellant         :     No. 3009 EDA 2013


             Appeal from the Judgment Entered September 27, 2013
              In the Court of Common Pleas of Northampton County
                Criminal Division No(s).: CP-48-CR-0000805-2012

BEFORE: GANTMAN, P.J., ALLEN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                   FILED SEPTEMBER 24, 2014

        Appellant, Paul Anthony Mason, appeals from the judgment of

sentence entered in the Northampton County Court of Common Pleas

following his guilty plea to indecent assault1 and corruption of minors.2

Appellant challenges his designation by the trial court as a sexually violent

predator (

Act3



*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3126(a)(1).
2
    18 Pa.C.S. § 6301(a)(1).
3
    42 Pa.C.S. §§ 9799.10-9799.41 (effective Dec. 20, 2012).
J. S43042/14

       We adopt the facts and procedural history set forth by the trial court.

See Trial Ct. Op., 3/4/14, at 1-

testified at the SVP hearing that Appellant met the criteria for classification

as a SVP.    Id. at 9.     Appellant timely appealed on Monday, October 28,

2013, and timely filed a court-ordered Pa.R.A.P. 1925(b) statement.

       Appellant raises the following issue:

          Did the trial court err as a matter of law and/or abuse its
          discretion in finding Appellant to be a sexually violent
          predator . . . pursuant to 42 Pa.Cons.Stat. § 9792 [sic4]?



       Appellant suggests that he did not meet several of the statutory

criteria defining a SVP.     He maintains he did not abuse multiple children

simultaneously, did not engage in violence or obsessive force, was not



select his victim by looking for preexisting vulnerabilities.      Id. at 16.

Appellant also opines that the court failed to weigh his bipolar disorder

properly.5 We hold Appellant is not entitled to relief.

       We state the standard of review as follows:

             A challenge to a determination of SVP status requires us
          to view the evidence:

4
    We note that 42 Pa.C.S. § 9792 expired on December 20, 2012, prior to

5

to his SVP hearing; we decline to find waiver, however.




                                      -2-
J. S43042/14



               In    the   light    most   favorable    to    the
               Commonwealth. The reviewing court may not
               weigh the evidence or substitute its judgment
               for that of the trial court.      The clear and
               convincing standard requires evidence that is so
               clear, direct, weighty and convincing as to
               enable the trier of fact to come to a clear
               conviction, without hesitancy, of the truth of the
               precise facts at issue.


        is rendered to a reasonable           degree   of   professional
        certainty, is itself evidence.

           A challenge to the sufficiency of the evidence to support
        an SVP designation requires the reviewing court to accept
        the undiminished record of the case in the light most
        favorable to the Commonwealth.         The reviewing court

        consideration of its admissibility. A successful sufficiency
        challenge can lead to an outright grant of relief such as a
        reversal of the SVP designation, whereas a challenge to
        th
        an evidentiary question which, if successful, can lead to a
        new SVP hearing.

               As a general rule, the standard of review of a

               determining whether the trial court abused its
               discretion. An abuse of discretion may not be
               found merely because an appellate court might
               have reached a different conclusion, but
               requires a result of manifest unreasonableness,
               or partiality, prejudice, bias, or ill-will, or such
               lack of support so as to be clearly erroneous.

        Our task in either scenario is one of review, not one of
        reweighing or assessing the evidence in the first instance.

Commonwealth v. Prendes, ___ A.3d ___, 2014 WL 3586262, at *14-*15

(Pa. Super. July 22, 2014) (citations and punctuation omitted).



                                      -3-
J. S43042/14




a statute that expired prior to his SVP hearing.           Because SORNA is

substantially identical to the expired statute and the trial court applied

SORNA, we decline to find waiver.

                                                                                 -

reasoned decision by the Honorable Anthony S. Beltrami, we affirm based on

                            See Trial Ct. Op. at 2-18 (rendering extensive

findings of fact and conclusions of law; holding, inter alia, (1) each statutory



                                                           inter alia, cruelty, is

not SVP factor; (3) record established Appellant selected victim based on




findings and we discern no error of law or abuse of discretion, we affirm the

judgment of sentence. See Prendes, ___ A.3d at ___, 2014 WL 3586262,

at *14-*15.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/24/2014




                                     -4-